Citation Nr: 9917403	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-04 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from September 1981 to 
September 1985.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania.

During the course of the current appeal, in a rating in June 
1995, the RO&IC increased the rating for the veteran's low 
back disorder from 20 to 40 percent disabling effective in 
October 1994.  This is not the initial rating so it does not 
require consideration of graded ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

However, the RO&IC's June 1995 rating action also denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  In 
addition to his back, the veteran has service connection for 
defective hearing in the right ear only, rated as 
noncompensably disabling.

The RO&IC has assigned the current disability rating under 
Diagnostic Code 5295.  Since the 40 percent rating is also 
not the maximum assignable under all possible alternative 
Codes, pursuant to AB v. Brown, 6 Vet. App. 35 (1993), the 
issue remains on appeal.

The veteran provided testimony at a hearing before the 
undersigned Member of the Board at the RO&IC in May 1999, of 
which a transcript is of record.



REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court), for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO&IC to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran is entitled to be and has not yet been considered 
under all appropriate alternative schedular and 
extraschedular provisions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

With regard to the rating assigned for lumbosacral spine 
disability, the Court has held that when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 must be 
considered.  

The examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 206 (1995).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the lumbar 
spine is proper.
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes, which are delineated at length.

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is complemented by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

The Court noted that "Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in".  

With regard all of the above-cited criteria, however, in this 
case, notwithstanding clinical findings that the veteran 
seems to have radiation of symptoms from the spine into his 
right lower extremity, it remains unclear the extent to 
and/or whether X-rays have in fact shown arthritis.

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).




Numerous decisions and opinions have been rendered in this 
context with specific regard to back disabilities, more 
specifically the applicability of the concept of considering 
pain in the evaluation, i.e., when rating an intervertebral 
disc syndrome.

The veteran has repeatedly stated that he is no longer able 
to work on a full-time basis because of his recurrent back 
problems.  He has submitted several statements from former 
employers reflecting that he was not working for them due to 
disability.

On VA records from February 1994, the veteran was complaining 
of increased pain in the lower back with right leg numbness.  
On VA examination, the veteran said that he had pain that 
came and went and was often very severe.  He could not stand 
for any period of time or walk long distances, sit for long 
periods and had problems getting up which aggravated the back 
pain.  He had also developed numbness in the right leg and 
foot, and the pain frequently radiated down from the back to 
the right leg.  

The examiner noted weakness of the dorsiflexion in the right 
foot with diminution to pinprick and touch in the dermatomes 
of L-4, L-5, and S-1 on the right.  An electromyogram (EMG) 
was reportedly normal.  He was also found to have lateral 
rotation of the lumbar spine of 0-30 degrees; forward flexion 
0-85 degrees, and further attempt at forward flexion and 
lateral rotation of the lumbar spine caused discomfort.  Skin 
rolling over the lumber region of the back caused tightening 
and discomfort.  He also had tightness of the hamstring 
muscles of the right leg.

On VA outpatient report in January 1995, the veteran said 
that he had had a progressive increase in his low back 
problems, with episodes of flare-ups. 

The veteran was examined by VA in 1997 at which time he was 
said to have periodic flare-ups of the back problems.  The 
back was not tender.  Forward flexion was limited to 45 
degrees by active onset of pain.  Backward extension was to 0 
degrees.  Lateral flexion was 10 degrees and rotation was to 
30 degrees.  Straight leg raising was negative at 30 degrees.  
The diagnosis was chronic, recurrent lumbosacral strain.  The 
examiner noted that there was evidence of weakened movement 
and excessive fatigability, but no evidence of 
incoordination.  During the time when the veteran had his 
flare-ups, he could not bend at all.  However, on the 
examination, this was not measurable.  He was, in sum, noted 
to have increased weakness and fatigability with marked 
decreased range of motion by history.  X-rays were negative.  

At the time of the personal hearing in May 1999, the veteran 
testified that he continued to take Motrin, and lived in a 
handicapped facility due to his back problems.  He indicated 
that he had last worked in 1991 on a full time basis and that 
since then, he had received Workmen's Compensation.  It is 
unclear whether he has received any Social Security 
Administration (SSA) benefits.  

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to the claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
deferring adjudication of issues prepared and certified for 
appellate review pending a remand of the case to the RO&IC 
for further development as follows:

1.  The RO&IC should secure all 
outstanding VA treatment reports and add 
them to the claims folder.  After 
clarification from the veteran, and 
appropriate release as required, any 
clinical records for care of his back 
since 1992 at any other facility, 
private, service or associated with his 
current residence, should also be 
acquired, after appropriate release from 
the veteran, and added to the claims 
file.


2.  The RO&IC should also determine the 
nature of the veteran's current Workmen's 
Compensation and SSA benefits, and after 
appropriate release from the veteran, the 
RO&IC should acquire all pertinent 
records from those sources which should 
also be attached to the claims folder.

3.  The RO&IC should arrange for VA 
orthopedic and neurological examinations 
of the veteran by appropriate specialists 
who have not previously evaluated him, on 
a fee basis if necessary, for the purpose 
of ascertaining the extent of severity of 
his lumbosacral strain.  The claims file, 
separate copies of this decision, and 
copies of the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59 should be made available 
to and reviewed by the examiners prior 
and pursuant to conduction and completion 
of the examinations and each examination 
report must be annotated by each examiner 
in this regard.  Any further indicated 
special studies should be conducted.  The 
examiners must address the criteria in 
38 C.F.R. §§ 4.40, 4.45, 4.59, in 
examining and evaluating the appellant's 
lumbosacral strain.  Any opinions 
expressed as to the severity of 
lumbosacral strain must be accompanied by 
a complete rationale.

4.  Thereafter, the RO&IC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO&IC should review 
the examination reports and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO&IC should implement 
corrective procedures.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO&IC should 
readjudicate the appellate issue with 
application of 38 C.F.R. §§ 4.40, 4.45, 
4.59, DeLuca, Hicks and Esteban.  The 
RO&IC should also document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1998).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO&IC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO&IC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

